Execution Copy

STOCK PURCHASE AGREEMENT

        THIS STOCK PURCHASE AGREEMENT

(this "Agreement"), dated as of November 24, 2003, is by and between Barrister
Global Services Network, Inc., a Delaware corporation having its business
address at 186 Exchange Street, Buffalo, New York 14204 (the "Company"), and
John S. Bowers, III, an individual whose business address is 121 Brookhollow
Esplanade, New Orleans, Louisiana 70123 (the "Purchaser" and with the Company,
the "Parties" and each individually a "Party").



BACKGROUND

        A.        The Company, Advantage Innovation, Inc., a Louisiana
corporation ("Advantage"), and the then shareholders of Advantage, including the
Purchaser (collectively, the "Advantage Shareholders"), entered into a stock
purchase agreement, dated July 15, 2002, as amended by these parties effective
January 1, 2003, pursuant to which the Company purchased all of the issued and
outstanding shares of stock of Advantage (as amended, the "Advantage
Agreement").

        B.        Pursuant to the terms of the Advantage Agreement, the Company
is required to make certain installment payments to the Purchaser and to the
other Advantage Shareholders (the "Installment Payments"). The final Installment
Payment in the amount of $1,250,000 is due on July 31, 2004 (the "Final
Installment Payment"). Of this amount, and pursuant to the terms of a separate
agreement among the Advantage Shareholders, $950,000 is due and owing from the
Company to the Purchaser, Jared M. Bowers and Allen J. Shelton (the "Final
Purchaser Installment Payment"), and $300,000 is due and owing from the Company
to Albert B. Petrie, Jr. and Frank A. Petrie ("Final Petrie Installment
Payment"). Prior to the execution of this Agreement, Jared M. Bowers and Allen
J. Shelton have assigned their rights in and to the Final Purchaser Installment
Payment to the Purchaser.

        C.        The Board of Directors of the Company (the "Board") has formed
a special committee to investigate strategic alternatives available to the
Company given its weakening financial condition and business prospects. The
members of the special committee, all of whom are independent, are Joseph A.
Alutto, Franklyn S. Barry, Jr., and Warren E. Emblidge, Jr. With the assistance
of its legal and financial advisors, the committee has investigated several such
alternatives, including a possible sale of all or some of the Company, and has
concluded that the transactions contemplated by this Agreement offer the best
alternative available to the Company's stockholders under the circumstances to
increase stockholder value.

        D.        Accordingly, the Company desires to sell 3,601,250 shares of
the Company's common stock, $0.24 par value per share (the "Purchased Common
Stock"), and 85,700 shares of the Company's Series A Convertible Preferred
Stock, $1.00 par value per share (the "Purchased Preferred Stock"), to the
Purchaser in full satisfaction of the Final Purchaser Installment Payment and in
consideration of the advantages to the Company and its stockholders of the
transactions contemplated by this Agreement, and the Purchaser desires to
consummate such transaction, upon the terms and conditions of this Agreement.



        E.        As of the Closing (as hereafter defined) the Purchased
Preferred Stock will have voting and economic rights equivalent to, and will
thereafter be convertible into, that number of shares of the Company's common
stock, $0.24 par value per share (the "Common Stock") representing, when added
to the Purchased Common Stock, 50.5% of the outstanding shares of Common Stock
on a fully diluted basis.

        F.        Effective as of and subject to the Closing, Albert B. Petrie,
Jr. and Frank A. Petrie (the "Petries") have agreed to modify the terms of the
Final Petrie Installment Payment. In addition, effective as of and subject to
the Closing, JSB Interests, LLC, a Louisiana limited liability company
wholly-owned and controlled by the Purchaser ("JSB Interests") has agreed to
provide receivables financing to the Company pursuant to the receivables
financing agreement by and between JSB Interests and the Company dated the date
hereof.

        G.        In addition to reliance on the other representations,
warranties and covenants of the Company contained herein, the Purchaser in
determining to enter into and consummate the transactions contemplated by this
Agreement has relied on (a) the Company's representations that, effective
December 30, 2003, the Common Stock will cease to be registered under Section 12
of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), and
that its obligation to file reports pursuant to Section 15(d) of the Exchange
Act was suspended as of October 7, 2003 and (b) the Company's obligation,
contained herein and in the Certificate of Designations, Preferences and Rights
of Series A Convertible Preferred Stock of the Company (the "Certificate of
Designations"), to use its best efforts to permit the Purchased Preferred Stock
to be converted into Common Stock at such time subsequent to the Closing that
the Purchaser deems such conversion to be appropriate.

        H.        The special committee retained Valuemetrics Advisors, Inc. to
prepare a fairness report and opinion on the transactions contemplated by this
Agreement. The Board and the special committee have received the opinion of
Valuemetrics Advisors, Inc., dated the date of this Agreement, attached as
Exhibit A hereto, that the issuance and sale of the Purchased Preferred Stock
and Purchased Common Stock to the Purchaser pursuant to the terms of this
Agreement is fair to the Company and its stockholders from a financial point of
view (the "Fairness Opinion").

        I.        The special committee and the Board have unanimously approved
the transactions contemplated by this Agreement, including, but not limited to,
the Certificate of Designations in the form attached hereto as Exhibit B, and
the issuance and sale of the Purchased Preferred Stock and Purchased Common
Stock. The special committee and the Board have also determined that the
receivables financing transaction between the Company and the Purchaser is fair
to the Company.

        NOW, THEREFORE

, in consideration of the premises and of the mutual representations, warranties
and covenants set forth in this Agreement, the Parties agree as follows:



ARTICLE I.



PURCHASE, SALE AND CLOSING



        1.01.

Filing of Certificate of Designations. The Company will file the Certificate of
Designations with the Secretary of the State of Delaware on or before the
Closing.



-2-

        1.02.

Purchase and Sale. Subject to the terms and conditions of this Agreement, at the
Closing the Purchaser will purchase the Purchased Common Stock and the Purchased
Preferred Stock, and the Company will sell and issue the Purchased Common Stock
and the Purchased Preferred Stock to the Purchaser (the Purchased Common Stock
and the Purchased Preferred Stock being collectively referred to in this
Agreement as the "Purchased Shares").

        1.03.

Purchase Price; Release. The Parties agree that the Company will issue and sell
the Purchased Shares to the Purchaser in full satisfaction of the Final
Purchaser Installment Payment. The Parties agree that, effective upon the
issuance of the Purchased Shares to the Purchaser and the satisfaction of the
other terms and conditions of this Agreement, and without further action or
written agreement of the Parties, (a) the Final Purchaser Installment Payment
will be deemed paid in full and (b) the Purchaser will, for and in consideration
of the sale of the Purchased Shares, remise, release and forever discharge the
Company, its subsidiaries, affiliates, officers, agents, employees, successors
and assigns, and the Company will, for and in consideration of the discharge of
the Final Purchaser Installment Payment, remise, release and forever discharge
the Purchaser and his affiliates, agents, successors and assigns, of and from
all causes of action, suits, damages, judgments, claims and demands whatsoever,
in law or in equity, which the Company or the Purchaser, as the case may be,
ever had, now has or can, will or may have against each other that arise out of
or relate to the Final Purchaser Installment Payment.



        1.04.

Closing. The closing of the transactions described in this Agreement (the
"Closing") will take place at the offices of the Company's counsel, Hodgson Russ
LLP, One M&T Plaza, Buffalo, New York 14203, at 10:00 a.m., New York time, on
December 15, 2003, or at such other time and place as the Parties may agree (the
"Closing Date"). At the Closing, the Company will deliver to the Purchaser
certificates registered in the Purchaser's name, or in such nominee's name as
may be designated by the Purchaser, evidencing the Purchased Shares.



ARTICLE II.



REPRESENTATIONS AND WARRANTIES OF THE COMPANY



        The Company represents and warrants to the Purchaser as follows as of
the date of this Agreement:

        2.01.

Organization and Good Standing. The Company is a duly organized and validly
existing corporation in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority for the ownership and
operation of its properties and for the carrying on of its business as now
conducted and to execute, deliver and perform this Agreement. Except as set
forth on Schedule 2.01, the Company is duly qualified and in good standing as a
foreign corporation authorized to do business in all jurisdictions wherein the
character of the property owned or leased or the nature of the activities
conducted by it makes such qualification necessary, except where the failure to
be so qualified and in good standing would not, individually or in the
aggregate, have a Material Adverse Effect on the Company. For purposes of this
Agreement, a "Material Adverse Effect" on or with respect to the Company means a
material adverse effect with respect to (a) the businesses, operations, assets
(including licenses, franchises and other intangible assets) or financial
condition, results of operations, cash flows or prospects of the Company, taken
as a whole, except where such effect results from changes in prevailing interest
rates or interest rate spreads or changes in the prevailing economic



-3-



or market conditions having a similar effect on the Company's industry generally
or (b) the ability of the Company to consummate the transactions contemplated by
this Agreement.

        2.02.

Authorized Capital Stock; Record Holders. As of the date hereof, the authorized
capital stock of the Company consists solely of: (a) 20,000,000 shares of Common
Stock, of which, as of the date hereof, 11,856,235 shares were validly issued
and outstanding, fully paid and non-assessable and (b) 2,000,000 shares of
preferred stock, $1.00 par value per share, of which, as of the date hereof, no
such shares were issued and outstanding (the "Preferred Stock"). As of the date
hereof, (i) options and warrants to acquire 741,200 shares of Common Stock were
outstanding, the holders of which and their respective holdings, are set forth
on Schedule 2.02 and (ii) no other securities or instruments convertible into,
or exchangeable, exercisable or redeemable for, shares of Common Stock or
Preferred Stock were outstanding. Except for the outstanding options and
warrants to purchase Common Stock set forth on Schedule 2.02 and this Agreement,
there are no agreements or understandings to which the Company is a party
providing for, directly or indirectly, the issuance, sale or transfer of Common
Stock, Preferred Stock, or any securities or instruments convertible into, or
exchangeable, exercisable or redeemable for, shares of Common Stock or Preferred
Stock. Upon the Closing, the Purchased Shares will represent 50.5% of the
then-outstanding voting power of, and then-economic interest in, the Company on
a fully diluted basis.



        2.03.

Purchased Shares. Upon the Closing, the Purchaser will own the Purchased Shares
free of any lien, encumbrance, or claim, and subject to no restrictions with
respect to transferability, other than restrictions generally applicable under
federal or state securities laws. Upon their issuance, the Purchased Shares will
be validly issued, fully paid and nonassessable shares of the Company.



        2.04.

Subsidiaries. Except for Barrister Advantage Services LLC, a wholly-owned
subsidiary of the Company (the "Subsidiary"), the Company has no subsidiaries or
equity investments, and is not a participant in any joint ventures or a party to
any partnership agreement, limited liability company operating agreement, joint
venture or other similar agreements with any other Person (as hereafter
defined). The Subsidiary has no operations or assets, and has no liabilities or
obligations of any nature, whether absolute, accrued, contingent, known,
matured, unmatured or otherwise, except for such liabilities or obligations
arising, or relating to a period, prior to the consummation of the Advantage
Agreement.



        2.05.

Due Execution, Delivery and Performance. The Company's execution, delivery and
performance of this Agreement and the Company's issuance of the Purchased Shares
(a) have been unanimously approved by the Board and the special committee of the
Board, (b) will not violate or conflict with any law or the Certificate of
Incorporation or By-laws of the Company or any provision of any indenture,
mortgage, lease, agreement, contract or other instrument to which the Company is
a party or by which the Company or any of its properties or assets is bound, or
result in a breach of or constitute (upon notice or lapse of time or both) a
default under, or result in the acceleration of performance required under, any
such indenture, mortgage, lease, agreement, contract or other instrument or
result in the creation or imposition of any lien, security interest, mortgage,
pledge, charge or other encumbrance, of any nature whatsoever, upon any
properties or assets of the Company and (c) will not require on the part of the
Company any filing with, or any permit, authorization, consent or approval of,
any domestic or foreign court, administrative agency or commission or other
governmental or regulatory body, agency, authority or tribunal (each a
"Governmental Entity"). The Company's execution,



-4-



delivery and performance of this Agreement, the resulting change in control of
the Company, and the Company's issuance of the Purchased Shares will not (i)
require on the part of the Company any such filings or the obtaining of any such
permits, authorizations, consents or approvals in order for the Company to carry
on its business after the Closing in substantially the same manner as prior to
the Closing or (ii) trigger any change of control, anti-dilution or similar
provision under any agreement to which the Company is a party or to which the
Company is bound (including, but not limited to, any employment, severance,
change of control or similar agreement) that would require the Company to make
payments or distributions of cash or property, issue additional securities or
incur additional obligations. Upon its execution and delivery, and assuming the
valid execution of this Agreement by the Purchaser, this Agreement will
constitute a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors' and contracting parties' rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

        2.06.

SEC Filings. The Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the Securities and Exchange
Commission (the "SEC") under the Securities Act of 1933, as amended (the
"Securities Act") and the Exchange Act, since the Company has been required to
file such documents (the "Company SEC Documents"). As of its filing date, each
Company SEC Document filed, as amended or supplemented, if applicable, (a)
complied in all material respects with the applicable requirements of the
Securities Act or the Exchange Act, as applicable, and the rules and regulations
thereunder and (b) did not, at the time it was filed, contain any untrue
statement of material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein in light of the
circumstances under which they were made, not misleading.



        2.07.

No Brokers or Finders. Except for certain rights which may exist in favor of
Talmage Capital, LLC, the Company has not incurred any obligation or liability,
contingent or otherwise, for brokerage or finders' fees or agents' commissions,
or other similar payment with respect to the transactions contemplated by this
Agreement.



        2.08.

Tax Matters. The Company has timely filed (or has filed valid extensions to
file) all federal, state, local and foreign tax returns required to have been
filed by the Company with respect to its business or assets (taking into account
applicable extensions) and such tax returns are true, correct and complete in
all material respects. All material taxes, whether or not shown on any such tax
return, required to have been paid by the Company have been timely paid (except
those contested by the Company in good faith) and the Company has withheld and
paid all taxes required to have been withheld and paid in connection with any
amounts paid or owing to any employee or other third party.



        2.09.

Title to Property and Assets; Leases. Except (a) as reflected in the Company SEC
Documents, (b) for liens for current taxes not yet delinquent, (c) for liens
imposed by law and incurred in the Ordinary Course of Business (as defined
below) for obligations not past due to carriers, warehousemen, laborers,
materialmen and the like, (d) for liens in respect of pledges or deposits under
workers' compensation laws or similar legislation or (e) for minor defects in
title, none of which, individually or in the aggregate, materially interferes
with the use of such property, the Company has good and marketable title to its
property and assets free and clear of



-5-



all mortgages, liens, claims and encumbrances, except for any claim against
certain assets of the Company that the Advantage Shareholders may have under the
terms of the Advantage Agreement upon a default by the Company in making the
Final Installment Payment. With respect to the property and assets it leases,
the Company is in compliance with such leases and, to the Knowledge of the
Company (as defined below), holds a valid leasehold interest free of any liens,
claims, or encumbrances, subject to clauses (a)-(e) above and except for liens
granted to the lessor under the financing leases set forth on Schedule 2.09(a).
For purposes of this Agreement, "Ordinary Course of Business" means in the
ordinary course of the Company's business consistent with past practice, and
"Knowledge of the Company" means the actual knowledge of the current officers
and directors of the Company named on Schedule 2.09(b).

        2.10.

Registration Rights; Voting Rights; Rights Plan. The Company is not under any
obligation and has not granted any rights to register under the Securities Act
any of its presently outstanding securities or any of its securities that may
subsequently be issued. To the Knowledge of the Company, except as contemplated
in the voting agreements by and between the Purchaser and certain stockholders
of the Company, no stockholder of the Company has entered into any agreement
with respect to the voting of equity securities of the Company. There are no
rights plans, "poison pills," or similar agreements, understandings or
arrangements in effect as of the date hereof providing for the issuance of
equity or other securities of the Company to the holders of Common Stock upon
either a change in control of the Company or the acquisition by any Person of a
specified percentage of the then-outstanding Common Stock.



        2.11.

Intellectual Property.



                (a)    

The Company owns, licenses or otherwise has the legally enforceable right to use
all patents, trademarks, trade names, service marks, copyrights, any
applications for patents, trademarks, trade names, service marks and copyrights,
schematics, technology, know-how, computer software programs or applications and
tangible or intangible proprietary information or material, if any, material to
the operation of its business as presently conducted (collectively, the
"Intellectual Property"). No individual, corporation, association, partnership,
joint venture, organization, trust, estate, Governmental Entity or other entity
(each a "Person") has any rights to any of the Intellectual Property and, to the
Knowledge of the Company, no other Person is infringing, violating or
misappropriating any of the Intellectual Property.



                (b)    

To the Knowledge of the Company, (i) the business, operations and activities of
the Company as presently conducted do not infringe or violate or constitute a
misappropriation of any intellectual property rights of any other Person and
(ii) the Company has not received any written complaint, claim or notice
alleging any such infringement, violation or misappropriation.



        2.12.

Licenses and Authorizations.



                (a)    

Except as set forth on Schedule 2.01, the Company holds all licenses, permits,
certificates, franchises, ordinances, registrations, or other rights,
applications and authorizations filed with, granted or issued by, or entered by
any Governmental Entity that are required for the conduct of the Company's
business as currently being conducted (collectively, the "Company
Authorizations").



-6-

                (b)    

The Company Authorizations are in full force and effect and have not been
pledged or otherwise encumbered, assigned, suspended, modified in any material
adverse respect, canceled or revoked, and the Company has operated in compliance
in all material respects with all terms thereof or any renewals thereof
applicable to it. To the Knowledge of the Company, there is not pending any
application, petition, objection or other pleading with any Governmental Entity
which questions the validity of, or contests, any Company Authorization or which
could reasonably be expected, if accepted or granted, to result in the
revocation, cancellation, suspension or any materially adverse modification of
any Company Authorization.

        2.13.

Litigation and Legal Compliance. Except as set forth on Schedule 2.13, there is
no action, suit, proceeding or investigation pending or, to the Knowledge of the
Company, threatened before any Governmental Entity, against the Company or its
properties, assets or business and, to the Knowledge of the Company, there is no
basis for any such action, suit, proceeding or investigation. The Company's
business is being conducted in compliance in all material respects with all
applicable laws of any Governmental Entity that (a) affects or relates to this
Agreement or the transactions contemplated by this Agreement or (b) is
applicable to the Company's business.



        2.14.

Labor Matters and Agreements. There are no collective bargaining agreements to
which the Company is a party. The Company has not experienced any strikes,
grievances, claims of unfair labor practices or other collective bargaining
disputes and, to the Knowledge of the Company, no organizational effort is
presently being made or threatened by or on behalf of any labor union with
respect to its employees. To the Knowledge of the Company, there is no
reasonable basis to believe that the Company will be subject to any labor strike
or other organized work force disturbance following the Closing. Except for the
employment agreements described on Schedule 2.14, the employment of each officer
and employee of the Company is terminable at the will of the Company.



        2.15.

Employee Benefits.



                (a)

    Schedule 2.15(a) summarizes the benefits received by employees of the
Company including each "employee pension benefit plan," as defined in Section
3(2) of the Employee Retirement Income Security Act of 1974, as amended to date
("ERISA"), including any "multiemployer plan," as defined in Section 3(37) of
ERISA, (the "Pension Plans") and each "employee welfare benefit plan," as
defined in Section 3(1) of ERISA (the "Welfare Plans"), that, in either case,
are maintained, administered or contributed to by the Company, or which cover
any employee or former employee of the Company. Collectively, the Pension Plans
and the Welfare Plans are referred to as the "Employee Plans." Except as
otherwise identified on Schedule 2.15(a) and on Schedule 2.15(j), (i) no
Employee Plan or Benefit Arrangement (as defined below) is maintained,
administered or contributed to by any entity other than the Company and (ii) no
Employee Plan is maintained under any trust arrangement which covers any
employee benefit arrangement which is not an Employee Plan.



                (b)    

The Company has delivered or made available to the Purchaser true and complete
copies of (i) the Employee Plans (and related trust agreements and other funding
arrangements, if any, and adoption agreements, if any) and (ii) any amendments
to the Employee Plans.



-7-

                (c)    

Each Employee Plan has been maintained in compliance in all material respects
with its term and the requirements prescribed by any and all statutes, orders,
rules and regulations, including, but not limited to, ERISA and the Internal
Revenue Code of 1986, as amended to date (the "Code"), which are applicable to
such Employee Plan.

                (d)    

The Company has received no service or other written notice of, and to the
Knowledge of the Company, there are no threatened claims, suits or other
proceedings by any employees, former employees or plan participants or the
actual or alleged beneficiaries, spouses or representatives of any of them,
against any Employee Plan, the assets held thereunder, the trustee of any such
assets, or the Company relating to any of the Employee Plans, any other employee
benefit plans, contracts or arrangements, other than ordinary and usual claims
for benefits by participants or beneficiaries. Furthermore, the Company has
received no service or other written notice of, and to the Knowledge of the
Company, there are no threatened suits, investigations or other proceedings by
any Governmental Entity of or against any Employee Plan, the trustee of any
assets held thereunder, or the Company relating to any of the Employee Plans or
any other employee benefit plans, contracts or arrangements. If the Company
learns or is notified that any of the actions described in this subsection are
initiated prior to the Closing Date, the Company will notify the Purchaser of
such action prior to the Closing.



                (e)    

No liability has been incurred by the Company or by a trade or business, whether
or not incorporated, which is deemed to be under common control or affiliated
with the Company within the meaning of Section 4001 of ERISA or Sections 414(b),
(c), (m) or (o) of the Code (an "ERISA Affiliate") for any tax, penalty or other
liability with respect to any Employee Plan and, to the Knowledge of the
Company, such Employee Plans do not expect to incur any such liability prior to
the Closing. The Company, for all periods ending on or prior to the date of this
Agreement, has administered, and between the date of this Agreement and the
Closing, will administer each Employee Plan in compliance in all material
respects with the reporting, disclosure, fiduciary and all other requirements
applicable thereto under ERISA, the Code or any other applicable law.



                (f)    

The Company has not engaged in any transaction or acted or failed to act in a
manner that violates the fiduciary requirements of Section 404 of ERISA with
respect to any Employee Plans, and will not so engage, act or fail to act prior
to the Closing. The Company has not engaged in any "prohibited transaction"
within the meaning of Section 406(a) or 406(b) of ERISA, or of Section 4975(c)
of the Code with respect to any Employee Plan. Furthermore, to the Knowledge of
the Company, no other "party in interest," as defined in Section 3(14) of ERISA,
or "disqualified person," as defined in Section 4975(e)(2) of the Code, has
engaged in any such "prohibited transaction."



                (g)    

No Employee Plan provides benefits, including, without limitation, death,
disability or medical benefits (whether or not insured), with respect to current
or former employees of the Company beyond their retirement or other termination
of service other than (i) coverage mandated by applicable law, (ii) death,
disability or retirement benefits under any Pension Plan, (iii) deferred
compensation benefits accrued as liabilities on the financial statements of the
Company or (iv) benefits, the full cost of which is borne by the current or
former employee (or his or her beneficiary).



                (h)    

The Welfare Plans that are group health plans (as defined for the purposes of
Section 4980B of the Code and Part 6 of Subtitle B of Title I of ERISA, and all
regulations



-8-



thereunder ("COBRA")) have complied in all material respects at all times, and
will continue to comply in all material respects through the Closing, with
requirements of COBRA to provide health care continuation coverage to qualified
beneficiaries who have elected, or may elect to have, such coverage. The
Company, or its agents who administer any of the Welfare Plans, have complied in
all material respects at all times and will continue to comply in all material
respects through the Closing, with the notification and written notice
requirements of COBRA. The Company has received no service or other written
notice of, and to the Knowledge of the Company, there are no threatened claims,
suits or other proceedings by any employee, former employee, participants or by
the beneficiary, dependent or representative of any such Person, involving the
failure of any Welfare Plan or of other group health plan ever maintained by the
Company to comply with the health care continuation coverage requirements of
COBRA.

                (i)    

The Company and its ERISA Affiliates have not been, nor will they become through
the Closing, liable to contribute to any "multiemployer plan" (as defined in
Section 3(37) of ERISA).



                (j)    

Schedule 2.15(j) contains a list identifying each employment, severance or
similar contract, arrangement or policy (exclusive of any such contract which is
terminable within thirty (30) days without liability to the Company), and each
plan or arrangement providing for insurance coverage (including any self-insured
arrangements), workers' compensation, disability benefits, supplemental
employment benefits, vacation benefits, retirement benefits, deferred
compensation, bonuses, profit-sharing, stock options, stock appreciation rights,
or other forms of incentive compensation or post-retirement compensation or
benefit which (i) is not an Employee Plan, (ii) has been entered into or
maintained, as the case may be, by the Company and (iii) covers any employee or
former employee of the Company. Such contracts, plans and arrangements are
referred to collectively as the "Benefit Arrangements". True and complete copies
or descriptions of the Benefit Arrangements have been delivered or made
available to the Purchaser. Each Benefit Arrangement has been maintained in
substantial compliance with the requirements prescribed by any and all statutes,
orders, rules and regulations which are applicable to such Benefit Arrangements.



                (k)    

There has been no amendment to, written interpretation or announcement (whether
or not written) by the Company relating to, or change in employee participation
or coverage under, any Employee Plan or Benefit Arrangement that would increase
materially the expense of maintaining such Employee Plan or Benefit Arrangement
above the level of expense incurred in respect of such Employee Plan or Benefit
Arrangement for the most recent plan year with respect to Employee Plans or the
most recent fiscal year with respect to Benefit Arrangements.



                (l)    

There is no contract, agreement, plan or arrangement covering any employee or
former employee of the Company that, individually or in aggregate, could give
rise to the payment by the Company, directly or indirectly, of any amount that
would not be deductible pursuant to the terms of Section 280G of the Code.



        2.16.

Environmental Matters. The Company is in compliance with all Environmental Laws
(as hereafter defined). There is no pending or, to the Knowledge of the Company,
threatened civil or criminal litigation, written notice of violation, formal
administrative proceeding, written notice of investigation or inquiry or written
information request by any Governmental Entity relating to any Environmental Law
involving the Company or its assets and



-9-



properties. For purposes of this Agreement, "Environmental Law" means any order,
writ, injunction, decree, statute, rule, regulation, notice, law or ordinance in
effect as of the date of this Agreement relating to the generation, production,
use, storage, treatment, transportation or disposal of any wastes, substances or
materials that are defined or listed by a Governmental Entity as hazardous,
toxic, pollutants or contaminants.

        2.17.

Insurance. (a) The insurance policies currently maintained with respect to the
Company, to the Knowledge of the Company, are in amounts and provide coverage
that is reasonable and customary for Persons in similar businesses or for
similar property, (b) all such policies are in full force and effect, (c) the
Company is not in default, whether as to the payment of premium or otherwise,
under any such policy, (d) no cancellation or non-renewal will result under any
such policies as a result of the consummation of the transactions contemplated
by this Agreement, except under the Company's directors' and officers' liability
insurance policy pursuant to the terms of which the Company is required to give
the insurer thirty days written notice of the Closing and, upon such written
notice, the insurer will have the option of continuing such policy or offering
tail coverage and (e) no notices of cancellation or indication of an intention
not to renew any insurance policy has been received by the Company.



        2.18.

Exclusion for Advantage Agreement Matters. The Parties acknowledge and agree
that with respect to the representations and warranties made by the Company in
this Agreement, such representations and warranties will not be deemed breached
if such breach arises from any fact or information that was the subject of, or
revealed or disclosed in response to, a representation or warranty made to the
Company by Advantage and/or the Advantage Shareholders in the Advantage
Agreement.



        2.19.

Material Contracts. Except as listed on Schedule 2.19 and except for any
agreement, contract, obligation, promise or undertaking (each a "Contract")
required to be disclosed in another schedule to this Agreement, the Company is
not a party to any Contract which:



                (a)    

involves performance of services or the delivery of goods to the Company of an
amount or value in excess of $100,000;



                (b)    

was not entered into in the Ordinary Course of Business and that involves
expenditures or receipt by the Company of an amount or value in excess of
$100,000;



                (c)    

is for capital expenditures in excess of $50,000;



                (d)    

is a guaranty, warranty or similar undertaking by the Company;



                (e)    

is a power of attorney;



                (f)    

restricts or purports to restrict the business of the Company in connection with
the manufacture or sale of any product or the provision of any service in any
geographic territory; or



                (g)    

involves a licensing arrangement with respect to trademarks, patents, copyrights
or other intellectual property.



-10-



                Except as set forth on Schedule 2.19, the Company is not in
default as of the date hereof under, pursuant to, or with respect to any
Contract that is disclosed on Schedule 2.19, required to be disclosed on
Schedule 2.19, or required to be disclosed on another schedule to this
Agreement.

        2.20.

Absence of Certain Changes. Except as set forth on Schedule 2.20, since
September 30, 2003, there has not been:



                (a)    

any damage, destruction or loss in excess of $10,000, whether covered by
insurance or not, affecting the assets or properties of the Company;



                (b)    

any declaration or payment or setting aside full payment of any dividend or
other distribution (whether in cash, stock or property) with respect to the
capital stock of the Company, any direct or indirect redemption, purchase or
other acquisition of any shares of capital stock of the Company, or any issuance
of shares of capital stock of the Company or securities or other instruments
convertible into, or exchangeable, exercisable or redeemable for, shares of
capital stock of the Company;



                (c)    

any increase in the compensation or granting of bonuses payable or to become
payable by the Company to any officer or employee except in the Ordinary Course
of Business;



                (d)    

except in the Ordinary Course of Business, any sale or transfer by the Company
of any tangible personal property, intellectual property or real property, any
mortgage or pledge or creation of any encumbrance relating to any such property,
any lease of real property or equipment or any cancellation of any debt or
claim;



                (e)    

any other transaction not in the Ordinary Course of Business or not otherwise
consistent with the past practices of the Company;



                (f)    

any change in accounting methods or principles of the Company;



                (g)    

any amendment to the organizational documents of the Company; or



                (h)    

any agreement, whether oral or written, to do any of the foregoing.



        2.21.

Corporate Records. The minute books of the Company are accurate in all material
respects and contain a complete and accurate record of all meetings and actions
of shareholders and directors and of any executive committee or other committee
of the shareholders or board of directors and there are no other records of any
other corporate proceedings. To the Knowledge of the Company, the stock record
book of the Company maintained by the Company's transfer agent is complete and
accurate in all material respects and contains a complete and accurate record of
all share transactions for the Company from the date of its incorporation. The
minute books of the Subsidiary are accurate in all material respects and contain
a complete and accurate record of all meetings and actions of the manager or the
members and there are no other records of any other proceedings. True and
complete copies of the business records, the minute book and stock record book
of the Company and the Subsidiary have been made available for review by the
Purchaser.



-11-

        2.22.

Accounts Receivable. All accounts receivable of the Company that are reflected
on the accounting records of the Company are recorded in accordance with GAAP,
represent or will represent valid obligations arising from sales actually made
or services actually performed in the Ordinary Course of Business. Set forth on
Schedule 2.22 is an analysis of the accounts receivable of the Company as of
September 30, 2003, which includes reserves taken against such receivables
consistent with GAAP and with past practice. Other than as set forth on Schedule
2.22, there is no contest, claim, or right of set-off of a material nature which
has been asserted by any account debtor, other than warranty obligations
consisting solely of the Company's standard 30 day warranty on work performed by
its employees or agents during customer service calls.

        2.23.

Termination of SEC Obligations. The Company filed a Form 15 with the SEC on
October 1, 2003, as amended on October 7, 2003, to terminate the registration of
the Common Stock under Section 12 of the Exchange Act. As a result of such
filings, the termination of the registration of the Common Stock under Section
12 of the Exchange Act will become effective on December 30, 2003, and the
Company's obligations to file reports pursuant to Section 15(d) of the Exchange
Act was suspended effective as of October 7, 2003.



        2.24.

Fairness Opinion. The copy of the Fairness Opinion attached as Exhibit A hereto
is a true, complete and correct copy of such opinion as delivered to the special
committee of the Board by Valuemetrics Advisors, Inc., and such opinion has not
been withdrawn, modified or otherwise amended as of the date hereof.



        2.25.

No Solicitation. Neither the Company, nor any director, officer (other than the
Purchaser) or other Person acting on behalf of the Company, has solicited any
stockholder of the Company with respect to the voting agreements entered into by
and among the Purchaser and certain stockholders of the Company.



        2.26.

Indemnification Agreements. The Company does not have any agreement or
obligation to provide any director, officer or employee of the Company
indemnification for any reason, other than those obligations contained in the
Company's By-laws or as expressly required by law.



        2.27.

Corporate Documents; Directors. The copies of the Certificate of Incorporation,
By-laws, and directors' and officers' insurance policy of the Company provided
to the Purchaser are true, complete and correct copies of such documents,
including all amendments, supplements and riders thereto, as in effect on the
date hereof. The current directors of the Company are Henry P. Semmelhack,
Joseph A. Alutto, Franklyn S. Barry, Jr., Richard P. Beyer, Warren E. Emblidge,
Jr., Richard P. McPherson and James D. Morgan.



ARTICLE III.



REPRESENTATIONS AND WARRANTIES OF THE PURCHASER



        The Purchaser makes the following representations and warranties to the
Company as of the date of this Agreement:

        3.01.

Authorization. This Agreement has been duly and validly executed and delivered
by the Purchaser and constitutes the valid and binding obligation of the
Purchaser enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by



-12-



applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors' and contracting parties' rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

        3.02.

Investment Representations. It is the Purchaser's present intention to acquire
the Purchased Shares and the shares of Common Stock issuable upon conversion of
the Purchased Preferred Stock (the "Conversion Shares") for his own account and
such shares are being and will be acquired by him for the purpose of investment
and not with a view to distribution or resale thereof except pursuant to
registration under the Securities Act or an exemption therefrom. The Purchaser
understands and agrees that, until registered under the Securities Act or
transferred pursuant to the provisions of Rule 144 or Rule 144A as promulgated
by the SEC under the Securities Act, all certificates evidencing any of the
Purchased Shares or the Conversion Shares, will bear a legend, prominently
stamped or printed thereon, reading substantially as follows:



> > > > THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
> > > > UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE STATE SECURITIES LAWS.
> > > > THESE SECURITIES MAY NOT BE SOLD, IN THE ABSENCE OF AN EFFECTIVE
> > > > REGISTRATION STATEMENT COVERING SUCH SHARES UNDER THE SECURITIES ACT OF
> > > > 1933 AND ANY APPLICABLE STATE SECURITIES LAWS, OR THE AVAILABILITY OF AN
> > > > EXEMPTION FROM REGISTRATION THEREUNDER.

        3.03.

Access to Information. The Purchaser during the course of this transaction, and
prior to the purchase of any Purchased Shares, has had the opportunity to ask
questions of and receive answers from management of the Company concerning the
terms and conditions of the offering of the Purchased Shares and the additional
information, documents, records and books relative to the business, assets,
financial condition, results of operations and liabilities (contingent or
otherwise) of the Company.



        3.04.

Sophistication and Knowledge. The Purchaser has sufficient knowledge and
experience in financial and business matters to enable him to evaluate the
merits and risks of the purchase of the Purchased Shares and the Purchaser can
bear the economic risks of investment in the Purchased Shares and can afford a
complete loss of his investment.



        3.05.

Transfer Restrictions Imposed by Securities Laws. The Purchaser understands that
the Purchased Shares and the Conversion Shares have not been registered under
the Securities Act and applicable state securities laws, and, therefore, cannot
be resold unless they are subsequently registered under the Securities Act and
applicable state securities laws or unless an exemption from such registration
is available. The Purchaser will not resell or otherwise dispose of all or any
part of the Purchased Shares and the Conversion Shares, except as permitted by
law, including, without limitation, any regulations under the Securities Act and
applicable state securities laws. The Purchaser understands that the Company
does not have any present intention and is under no obligation to register the
Purchased Shares or the Conversion Shares under the Securities Act and
applicable state securities laws, and the Purchaser understands that



-13-



Rule 144 or Rule 144A promulgated under the Securities Act may not be available
as a basis for exemption from registration of the Purchased Shares and the
Conversion Shares thereunder.

        3.06.

Accredited Investor Status. The Purchaser is an "accredited investor" as that
term is defined in Rule 501 of Regulation D promulgated under the Securities
Act.



        3.07.

Brokers or Finders. No Person has or will have, as a result of the transactions
contemplated by this Agreement, any right, interest or valid claim against or
upon the Company for any commission, fee or other compensation as a finder or
broker because of any act or omission by the Purchaser or his agents.



        3.08.

Reallocation of Final Installment Payment. Prior to the date of this Agreement,
the Advantage Shareholders have entered into a written agreement, pursuant to
which they have reallocated the amounts of the Final Installment Payment to be
received by each of them, and pursuant to such agreement, the Purchaser, Jared
M. Bowers and Allen J. Shelton are to receive, in the aggregate, $950,000 of the
Final Installment Payment.



        3.09.

Assignment of Rights to Final Purchaser Installment Payment. Jared M. Bowers and
Allen J. Shelton have assigned their rights in and to the Final Purchaser
Installment Payment to the Purchaser and such assignments are valid and
enforceable.



        3.10.

Agreement for the Payment of the Final Petrie Installment Payment. The Purchaser
has delivered to the Company an executed copy of the written agreement between
the Petries and the Company, pursuant to which the Company and the Petries have
agreed to (a) restructure the payment of the Final Petrie Installment Payment
and (b) waive the acceleration of the Final Petrie Installment Payment under the
Advantage Agreement which would otherwise occur upon the Closing.



ARTICLE IV.



COVENANTS OF THE COMPANY AND THE PURCHASER



        4.01.

Pre-Closing Covenants.



                (a)    

Nonsolicitation.



                        (i)    

Prior to the earlier of the Closing or the termination of this Agreement
pursuant to Section 7.01, the Company may not, nor will it permit its directors,
officers, employees, or representatives to, directly or indirectly, (A) solicit,
initiate or encourage the submission of, any Company Takeover Proposal (as
defined below) or (B) participate in any discussions or negotiations regarding
or furnish to any person any information with respect to or take any other
action to facilitate any inquiries or the making of any proposal that
constitutes or may reasonably be expected to lead to, any Company Takeover
Proposal; provided, however, that if the Company receives a proposal or offer
that was not solicited and did not otherwise result from a breach of this
Section 4.01(a) and that the Board believes in good faith could result in a
third party making a Superior Proposal (as defined below), subject to compliance
with Section 4.01(a)(ii), the Company may (x) furnish information with respect
to the Company to the person or entity making such a proposal or offer pursuant
to a customary confidentiality



-14-



agreement and (y) participate in discussions or negotiations with such person or
entity regarding such proposal or offer.

                        (ii)    

The Company will promptly advise the Purchaser of any Company Takeover Proposal
or inquiry with respect to or that could reasonably be expected to lead to any
Company Takeover Proposal, the identity of the person or entity making any such
Company Takeover Proposal or inquiry and the material terms thereof. The Company
will keep the Purchaser fully informed of the status of any such Company
Takeover Proposal or inquiry and provide the Purchaser promptly with copies of
all written material provided to the Company from any third party in connection
with any Company Takeover Proposal.



                        (iii)    

For purposes of this Section 4.01(a), a "Company Takeover Proposal" means any
proposal or offer for a merger, consolidation, dissolution, liquidation,
recapitalization or other business combination involving the Company or any
Company subsidiary, any proposal or offer for the issuance by the Company or any
Company subsidiary of its equity securities or any proposal or offer to acquire
in any manner, directly or indirectly, any interest in any voting securities of,
or a substantial portion of the assets of, the Company or any Company
subsidiary, other than the transactions contemplated by this Agreement.



                        (iv)    

For purposes of this Section 4.01(a), a "Superior Proposal" means any proposal
made by a third party to acquire, directly or indirectly, including pursuant to
a tender offer, exchange offer, merger, consolidation, business combination,
recapitalization, liquidation, dissolution or similar transaction, for
consideration consisting of cash and/or securities, more than 50% of the
combined voting power of the shares of the Company's capital stock then
outstanding or all or substantially all of the Company's assets and otherwise on
terms which the Board determines in its good faith judgment (A) is reasonably
capable of being completed, taking into account all legal, financial, regulatory
and other aspects of the proposal and the third party making such proposal and
(B) presents, in its entirety, more favorable terms, financial and otherwise,
taken as a whole, to the Company and its shareholders, than the terms of the
proposal made by this Agreement.



                        (v)    

The Parties acknowledge and agree that the Company will not be considered to
have breached this Section 4.01(a) as a result of any action taken by the
Purchaser.



                        (vi)    

Unless the Board or special committee determines in good faith after
consultation with counsel that the failure to do so would constitute a breach of
its fiduciary duties to the Company's stockholders under applicable law, neither
the Board nor any committee thereof may (A) withdraw or modify, or publicly
propose to withdraw or modify, in any manner adverse to the Purchaser, its
approval of the transactions contemplated by this Agreement, (B) approve or
enter into any letter of intent, agreement in principle, acquisition agreement
or similar agreement or (C) approve or recommend, or propose to approve or
recommend, any Company Takeover Proposal that is not a Superior Proposal.
Notwithstanding the foregoing, if the Company has received a Superior Proposal,
the Company may accept such proposal and terminate this Agreement in the manner
provided in and subject to compliance with Section 7.01.



                (b)    

Review of Fairness Opinion. The Purchaser acknowledges that prior to the
execution of this Agreement, he has had an opportunity to review the Fairness
Opinion delivered to the Company upon the execution of this Agreement.



-15-

                (c)    

Board Restructuring. The following actions will be taken with respect to the
Board, each to be made effective as of the Closing in the following order: (i)
Joseph A. Alutto, Franklyn S. Barry, Jr., Warren E. Emblidge, Jr., Richard P.
Beyer and Richard E. McPherson will resign as directors of the Company, (ii) the
Board will vote to fix the number of directors constituting the Board at five
pursuant to Article II, Section 2 of the Company's Bylaws and (iii) the Board
will appoint the Purchaser, Albert B. Petrie and Debra D. Bowers, or such other
persons whose names are provided by the Purchaser to the Board prior to Closing,
to fill the then-existing three vacancies.

                (d)    

SEC Matters. With respect to the Form 15 filed by the Company with the SEC on
October 1, 2003, as amended on October 7, 2003, the Company will take such
further action as may be required or appropriate to effect the termination of
the registration of the Common Stock under Section 12 of the Exchange Act, and
to continue the suspension of the Company's duty to file reports under Sections
13(a) and 15(d) of the Exchange Act. Notwithstanding the foregoing, the Company
will file a Form 8-K with the SEC within two business days following the
execution of this Agreement attaching as exhibits thereto a copy of this
Agreement and the press release announcing the signing of this Agreement.



                (e)

    Further Actions. Subject to the terms and conditions of this Agreement, each
of the Parties agrees to use its reasonable best efforts to take, or cause to be
taken, all actions and to do, or cause to be done, all things necessary, proper
or advisable to consummate and make effective the transactions contemplated by
this Agreement, including using its reasonable best efforts to (i) cause the
conditions in Article V and Article VI to be satisfied, (ii) obtain any
licenses, permits, consents, approvals, authorizations, qualifications and
orders of Governmental Entities and parties to Contracts with the Company as are
required in connection with the consummation of the transactions contemplated
hereby, (iii) effect all necessary registrations and filings, (iv) defend any
lawsuits or other legal proceedings, whether judicial or administrative, whether
brought derivatively or on behalf of third parties (including Governmental
Entities or officials), challenging this Agreement or the consummation of the
transactions contemplated hereby and (v) furnish to each other such information
and assistance and to consult with respect to the terms of any registration,
filing, application or undertaking as reasonably may be requested in connection
with the foregoing.



                (f)    

Access and Investigation. Between the date of this Agreement and the Closing
Date, the Company will (i) afford to the Purchaser and his legal counsel and
other representatives full and free access to the Company's personnel,
properties, contracts, books and records and other documents and data, (ii)
furnish the Purchaser and his legal counsel and other representatives with
copies of all such contracts, books and records and other existing documents and
data as the Purchaser may reasonably request and (iii) furnish the Purchaser and
his legal counsel and other representatives with such additional financial,
operating and other data and information as the Purchaser may reasonably
request.



                (g)    

Public Announcement of Agreement. Promptly after the execution of this
Agreement, the Company will issue a press release or other public announcement
regarding the transactions contemplated by this Agreement, provided that prior
to issuance, such release or announcement will have been approved by the
Purchaser, which approval will not be unreasonably withheld. Such release will
contain substantially all of the information required under Exchange Act Rule
14f-1 with respect to the new directors proposed to be appointed at Closing
pursuant to Section 4.01(c). No Party may issue any other press release or make
any



-16-



other public announcement relating to the subject matter of this Agreement or
the transactions contemplated hereby prior to the Closing without the prior
written approval of the other Party (which approval will not be unreasonably
withheld), except to the extent that such disclosure is required by applicable
law, rule or regulation.

                (h)    

Notice of Developments. The Company will promptly notify the Purchaser of any
material fact, event, circumstance or action (i) which, if known on the date of
this Agreement, would have been required to be disclosed to the Purchaser
pursuant to this Agreement or (ii) the existence or occurrence of which would
cause any of the Company's representations or warranties under this Agreement
not to be true and correct.



                (i)    

Conduct of the Business.



                        (i)    

Prior to the Closing, the Company will:



                                (A)    

conduct its business in substantially the same manner as presently being
conducted, and not enter into any transaction or Contract other than in the
Ordinary Course of Business or make any change in its methods of management,
marketing, accounting or operations without the prior written consent of
Purchaser;



                                (B)    

consult with the Purchaser prior to undertaking any new business opportunity not
in the Ordinary Course of Business and not undertake any such new business
opportunity that is not in the Ordinary Course of Business without the prior
written consent of the Purchaser;



                                (C)    

terminate the employment of any employee of the Company without cause without
the prior written consent of the Purchaser;



                                (D)    

confer on a regular and frequent basis with the Purchaser to report material
operational matters and the general status of ongoing operations;



                                (E)    

not make or commit to make any capital expenditure in an amount greater than
$25,000 without the Purchaser's prior written consent;



                                (F)    

not issue any shares of Common Stock, shares of Preferred Stock, options or
warrants to acquire shares of Common Stock or Preferred Stock, or other
securities or instruments convertible into, or exchangeable or redeemable for,
shares of Common Stock or Preferred Stock, or enter into any Contract providing
for, directly or indirectly, the issuance, sale or transfer of Common Stock,
Preferred Stock, or any securities or instruments convertible into, or
exchangeable or redeemable for, shares of Common Stock or Preferred Stock,
without the prior written consent of the Purchaser;



                                (G)    

not modify, supplement or otherwise amend the terms and conditions of any of the
options or warrants to acquire shares of Common Stock outstanding as of the date
hereof;



                                (H)    

not take, or cause to be taken, any action to amend, modify, or repeal the
Certificate of Incorporation or By-laws of the Company;



-17-

                                (I)    

promptly notify the Purchaser of any change in the normal course of the
Company's business, and of any litigation or any complaints, investigations or
hearings by any Governmental Entity, and keep the Purchaser fully informed of
the events and permit the Purchaser prompt access to all materials prepared in
connection therewith; and

                                (J)    

not take any affirmative action or fail to take any reasonable action within its
control, without the prior written consent of the Purchaser, (A) which would
cause the representations and warranties contained in Article 2 to be untrue or
incorrect at any time through and including the Closing or (B) as a result of
which any of the changes or events listed in Section 2.20 is likely to occur.



                        (ii)    

At all times prior to Closing, the Company will use its best efforts to (A)
preserve its business organization, (B) preserve its present relationships with
customers, suppliers and others having business relationships with the Company
and (C) take all steps reasonably necessary to maintain the intangible assets of
the Company.



                        (iii)    

The Company will not make any dividends or other distributions of cash or other
property to its stockholders without the prior written consent of the Purchaser.



        4.02.

Post-Closing Covenants. From and after the Closing Date, the Company will, and
the Purchaser will use his reasonable best efforts to cause the Company to, take
the following actions:



                (a)    

Board Meetings; Indemnity; D&O Insurance.



                        (i)    

The Board will meet at least quarterly to, among other things, review the
business and financial results of the Company. Additionally, the Purchaser
agrees to vote the Purchased Common Stock and Purchased Preferred Stock and,
upon conversion of the Purchased Preferred Stock, the Conversion Shares, for so
long as he shall hold such shares, in favor of the reelection of Messrs.
Semmelhack and Morgan to the Board at each annual meeting of stockholders if as
of such annual meeting date Messrs. Semmelhack, Morgan and McPherson
beneficially own (as defined in Rule 13d-3 promulgated under the Exchange Act)
in the aggregate 10% or more of the Common Stock; provided, however, that the
preceding provision shall not prevent or prohibit the (i) resignation of Messrs.
Semmelhack or Morgan, or (ii) removal of Messrs. Semmelhack or Morgan for
"cause" or disability. For purposes of this Section 4.02(a)(i), "cause" shall
mean (A) a fraudulent or dishonest act or omission which is injurious to the
financial condition or business of the Company, (B) the conviction of a felony
involving moral turpitude, (C) the failure to attend any meeting of the Board
for a reason other than for good cause shown or (D) serving as an officer,
director or employee of, or owning an equity interest (other than an equity
interest of less than 1% in a publicly traded company) in, a business that
competes with the Company.



                        (ii)    

The Company will cause all rights to indemnification by the Company now existing
in favor of each present and former director or officer of the Company
(hereinafter referred to in this Section 4.02(a) as the "Indemnified Parties")
as provided in the Company's certificate of incorporation or by-laws to survive
the Closing and to continue in full force and effect for a period of at least
three (3) years following the Closing Date.



-18-

                        (iii)    

Subject to the terms set forth herein, the Company will indemnify and hold
harmless, to the fullest extent permitted under applicable law (and will also
advance expenses as incurred by an Indemnified Party to the extent permitted
under applicable law, provided the person to whom expenses are advanced provides
an undertaking to repay such advances if it is ultimately determined that such
person is not entitled to indemnification), each Indemnified Party against any
costs or expenses (including attorneys' fees), judgments, fines, losses, claims,
damages, liabilities and amounts paid in settlement in connection with any
claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, arising out of or pertaining to any action,
alleged action, omission or alleged omission occurring on or prior to the
Closing Date in their capacity as director or officer (including, without
limitation, any claims, actions, suits, proceedings and investigations which
arise out of or relate to the transactions contemplated by this Agreement) for a
period of three (3) years after the Closing Date, provided that, in the event
any claim or claims are asserted or made within such three-year period, all
rights to indemnification in respect of any such claim or claims will continue
until final disposition of any and all such claims.

                        (iv)    

Any Indemnified Party wishing to claim indemnification under this Section
4.02(a), upon learning of any such claim, action, suit, proceeding or
investigation, must promptly notify the Company thereof, but the failure to so
notify will not relieve the Company of any obligation to indemnify such
Indemnified Party or of any other obligation imposed by this Section 4.02(a)
unless and to the extent that such failure materially prejudices the Company; it
being understood that it will be deemed to materially prejudice the Company if,
as a result of such failure to notify, the Company is not given an opportunity
to assume the defense of such claim, action, suit, proceeding or investigation
within a reasonably prompt time after such claim, action, suit, proceeding or
investigation is asserted or initiated. In the event of any such claim, action,
suit, proceeding or investigation, (A) the Company will have the right to assume
the defense thereof and will not be liable to such Indemnified Party for any
legal expenses of other counsel or any other expenses subsequently incurred by
such Indemnified Party in connection with the defense hereof, except that if the
Company elects not to assume such defense or counsel for the Indemnified Party
advises that there are issues which raise conflicts of interest between the
Company and the Indemnified Party, the Indemnified Party may retain counsel
satisfactory to it, and the Company will pay all reasonable fees and expenses of
such counsel for the Indemnified Party promptly as statements therefor are
received; provided, however, that in no event will the Company be required to
pay fees and expenses, including disbursements and other charges, for more than
one firm of attorneys in any one legal action or group of related legal actions
unless (1) counsel for the Indemnified Party advises that there are issues which
raise conflicts of interest that require more than one firm of attorneys or
(2) local counsel of record is needed in any jurisdiction in which any such
action is pending, (B) the Company and the Indemnified Party will cooperate in
the defense of any such matter and (C) the Company will not be liable for any
settlement effected without its prior written consent (which consent will not be
unreasonably withheld); and provided, further, that the Company will not have
any obligation hereunder to any Indemnified Party if and to the extent a court
of competent jurisdiction ultimately determines, and such determination is
final, that the indemnification of such Indemnified Party in the manner
contemplated hereby is prohibited by applicable law.



                        (v)    

For a period of not less than three (3) years after the Closing Date, the
Company will maintain, for an annual premium not in excess of $70,000, officers'
and directors' liability insurance covering the Indemnified Parties who are
presently covered by the



-19-



Company's current officers' and directors' liability insurance policy, with
respect to acts or omissions occurring at or prior to the Closing Date, on terms
no less favorable in any material respect than those in effect on the date of
this Agreement or at the Closing Date, or if such insurance coverage is not
available for an annual premium not in excess of $70,000 to obtain the amount
and type of coverage that is available for an annual premium not in excess of
$70,000. The Company will provide evidence of the existence of such insurance to
such Indemnified Parties upon their reasonable request.

                        (vi)    

The covenants contained in this Section 4.02 will survive the Closing Date until
fully discharged and are intended to benefit each of the Indemnified Parties.



                (b)

    Financial Statements. The Company will (i) prepare annual financial
statements in accordance with U.S. generally accepted accounting principles,
(ii) have such financial statements reviewed by independent accountants selected
by the Board and (iii) make such financial statements available to the Company's
stockholders within 120 days of the Company's fiscal year-end via such
procedures and medium or mediums as are deemed appropriate by the Board, which
may consist of electronic "e-mail" transmission and/or posting of such financial
statements on a password-protected area of the Company's Internet website.



                (c)    

Best Efforts Regarding Deregistration and Convertibility. The Company hereby
acknowledges that significant considerations in the Purchaser's decision to
enter into this Agreement and receive the Purchased Shares in full satisfaction
of the Final Purchaser Installment Payment are (i) the termination of the
registration of the Common Stock under Section 12 of the Exchange Act and the
suspension of the Company's duty to file reports under Sections 13(a) and 15(d)
of the Exchange Act (the "Deregistration Process") and (ii) the ability of the
Purchaser to readily convert the Purchased Preferred Stock into Common Stock at
such time subsequent to the Closing that the Purchaser deems such conversion to
be appropriate (the "Preferred Stock Conversion"). The Company hereby agrees to
use its best efforts, from and after the Closing Date, to take or cause to be
taken such actions, and to execute or cause to be executed such documents, as
are necessary and appropriate to facilitate the Deregistration Process and the
Preferred Stock Conversion, including, but not limited to, making such filings
and taking such other steps as may be required by the SEC with respect to the
Deregistration Process and approving and presenting for a vote of the Company's
stockholders amendments to the Company's Certificate of Incorporation to
increase the authorized shares of Common Stock and decrease or eliminate the par
value of the Common Stock; provided, however, that the Company will not be
deemed in breach of this provision if the Purchaser takes or causes to be taken
action to prevent, impede or otherwise impair, or fails to take or causes the
failure to take action which if taken would facilitate, the Deregistration
Process and/or the approval and presentment for a vote of the Company's
stockholders of amendments to the Company's Certificate of Incorporation to
increase the authorized shares of Common Stock and decrease the par value of the
Common Stock.



ARTICLE V.



CONDITIONS TO THE PURCHASER'S OBLIGATION TO CLOSE



        The obligations of the Purchaser to consummate the transactions
contemplated by this Agreement are subject to the satisfaction, on or prior to
the Closing Date, of each of the

-20-



following conditions (any of which may, in the Purchaser's absolute and sole
discretion, be waived in whole or in part):

        5.01.

Representations and Warranties. Each of the representations and warranties of
the Company made in this Agreement will be true and correct on and as of the
Closing Date, except that any such representation or warranty made as of a
specified date will have been true on and as of such date.



        5.02.

Agreements and Covenants. The Company will have performed or complied with all
of its agreements and covenants contained in this Agreement to be performed or
complied with by the Company at or prior to the Closing.



        5.03.

Qualifications. All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Purchased Shares will have been duly obtained as of the Closing.



        5.04.

No Proceedings. No proceeding challenging this Agreement or the transactions
contemplated hereby or seeking to prohibit, alter, prevent or materially delay
the Closing or seeking damages in connection therewith will have been instituted
or threatened by any Person.



        5.05.

Certificate of Designations. The Board's approval of the Certificate of
Designations will not have been withdrawn, and such certificate will have been
filed with the Secretary of State of the State of Delaware.



        5.06.

Additional Documentation. The Purchaser will have received, prior to or at the
Closing, (a) certificates evidencing the Purchased Shares, (b) a certificate of
an officer of the Company other than the Purchaser, dated the date of the
Closing, stating that the representations and warranties of the Company
contained in this Agreement are true and correct as of the Closing Date and that
all agreements and covenants in this Agreement required to be performed or
complied with by the Company prior to or at the Closing have been performed or
complied with, (c) a certificate of the Secretary or an Assistant Secretary of
the Company certifying the current Certificate of Incorporation and By-laws of
the Company, and the resolutions adopted by the Board and the special committee
of the Board with respect to this Agreement and the transactions contemplated by
this Agreement, with copies of each attached as exhibits to such certificate,
(d) a "good standing" certificate from the Delaware Secretary of State dated
within three business days of the Closing Date, and (e) a listing of the record
holders of the Common Stock from American Stock Transfer & Trust Company dated
within five business days of the Closing Date.



        5.07.

Form 15 Filing. The SEC will not have denied or rejected, or otherwise deferred
or delayed the effectiveness of, the Form 15 filed by the Company with the SEC
on October 1, 2003, as amended on October 7, 2003.



        5.08.

Annual Meeting. No stockholder or director of the Company will have applied to
the Delaware Court of Chancery or other Governmental Entity for an order
requiring the Company to hold an annual meeting of stockholders.



-21-

        5.09.

Board and Committee Approvals. None of the Board's or the special committee's
approvals of this Agreement and the transactions contemplated by this Agreement
will have been withdrawn, modified or otherwise amended.

        5.10.

Fairness Opinion. The Fairness Opinion will not have been withdrawn, modified or
otherwise amended.



        5.11.

Cancellation of Options and Warrants. The Purchaser will have received, prior to
or at the Closing, copies of executed agreements providing for the cancellation,
effective upon the Closing, of the options and warrants to acquire shares of
Common Stock set forth on Exhibit C.



        5.12.

Ancillary Agreements. No Person will have contested or otherwise challenged the
enforceability, legality or validity of the voting agreements by and between the
Purchaser and certain stockholders of the Company or the agreements referenced
in Section 6.06 and 6.07, and such agreements will be in full force and effect.



ARTICLE VI.



CONDITIONS TO THE COMPANY'S OBLIGATIONS TO CLOSE



        The obligations of the Company to consummate the transactions
contemplated by this Agreement are subject to the satisfaction, on or prior to
the Closing Date, of each of the following conditions (any of which may, in the
Company's absolute and sole discretion, be waived in whole or in part):

        6.01.

Representations and Warranties. Each of the representations and warranties made
by the Purchaser in this Agreement will be true and correct on and as of the
Closing Date, except that any such representation or warranty made as of a
specified date will have been true on and as of such date.



        6.02.

Agreements and Covenants. The Purchaser will have performed or complied with all
of his agreements and covenants contained in this Agreement to be performed or
complied with by him at or prior to the Closing.



        6.03.

Qualifications. All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the
Purchased Shares will have been duly obtained as of the Closing.



        6.04.

No Proceeding. No proceeding challenging this Agreement or the transactions
contemplated hereby or seeking to prohibit, alter, prevent or materially delay
the Closing or seeking damages in connection therewith shall have been
instituted or threatened by any Person.



        6.05.

Fairness Opinion. The Fairness Opinion will not have been withdrawn, modified or
otherwise amended.



        6.06.

Receivables Financing Agreement. JSB Interests will have entered into a
receivables financing agreement with the Company to be effective upon the
Closing and



-22-



JSB Interests will not have contested or otherwise challenged the
enforceability, legality or validity of such agreement, and such agreement will
be in full force and effect.

        6.07.

Reallocation and Assignment. The Purchaser will have delivered to the Company
fully-executed copies of (a) the agreement by and among the Advantage
Shareholders referenced in Section 3.08 reallocating the amounts of the Final
Installment Payment to be received by each of them and (b) the assignment
referred to in Section 3.09 of the rights of Jared Bowers and Allen Shelton in
and to the Final Purchaser Installment Payment to the Purchaser.



ARTICLE VII.



MISCELLANEOUS



        7.01.

Termination. This Agreement may be terminated (a) by written agreement of the
Parties, (b) by the Company by written notice to the Purchaser and the payment
of a $100,000 termination fee if the Company has accepted a Superior Proposal,
(c) by the Purchaser by written notice to the Company if the Closing does not
occur within fourteen (14) business days after the date of this Agreement, (d)
by the Purchaser by written notice to the Company if there is a breach prior to
the Closing Date of any of the representations or warranties or covenants made
by the Company in this Agreement and such breach is not cured within five (5)
business days after the Company's receipt of written notice from the Purchaser
of such breach or by the Closing Date, whichever is earlier, or (e) by the
Company by written notice to the Purchaser if there is a breach prior to the
Closing Date of any of the representations or warranties made by the Purchaser
in this Agreement and such breach is not cured within five (5) business days
after the Purchaser's receipt of written notice from the Company of such breach
or by the Closing Date, whichever is earlier.



        7.02.

Survival. All of the representations, warranties, covenants, agreements and
certifications made in this Agreement will survive the execution and delivery of
this Agreement and the Closing and will continue in effect.



        7.03.

Entire Agreement; Amendments and Waivers. This Agreement, together with its
exhibits, constitutes the entire agreement between the Parties pertaining to the
subject matter of this Agreement, superseding all prior agreements,
understandings, negotiations and discussions, whether oral or written, of the
Parties. No supplement, modification or waiver of this Agreement will be binding
unless executed in writing by the Party to be bound thereby. No waiver of any
provision of this Agreement will be deemed or will constitute a waiver of any
other provision of this Agreement (whether or not similar), nor will such waiver
constitute a continuing waiver unless otherwise expressly provided in such
writing.



        7.04.

Addresses for Notices. All notices, requests, demands and other communications
provided for under this Agreement will be in writing (including facsimile
communication) and mailed, faxed or delivered to the Parties at their respective
address indicated in the preamble to this Agreement, or at such other address as
to which such Party may inform the other Party in writing in compliance with the
terms of this Section 7.04. All such notices, requests, demands and other
communications will be considered to be effective when delivered. A copy of such
notices, requests, demands or other communication must (a) if given to the
Purchaser, also be provided to Jones Walker, 201 St. Charles Avenue, New
Orleans, Louisiana 70170, attention: Dionne M. Rousseau, Esq. (facsimile: (504)
582-8012) or (b) if given to the Company, also be



-23-



provided to Hodgson Russ LLP, One M&T Plaza, Suite 2000, Buffalo, New York
14203, attention: John J. Zak, Esq. (facsimile (716) 849-0349).

        7.05.

Legal Fees and Expenses. The Company will pay its own legal fees and expenses
and other out-of-pocket expenses incurred in connection with the transactions
contemplated by this Agreement. With respect to the Purchaser's legal fees and
expenses incurred in connection with the transactions contemplated by this
Agreement, the first $30,000 of such fees and expenses will be paid by the
Purchaser, the next $30,000 of such fees and expenses will be paid by the
Company and such fees and expenses over $60,000 will be split equally between
the Parties; provided, however, that the Company will pay all of the legal fees
and expenses incurred by the Purchaser in connection with the transactions
contemplated by this Agreement if this Agreement is terminated for any reason
other than for a breach of this Agreement by the Purchaser. The Purchaser will
pay all of his own out-of-pocket expenses other than legal fees and expenses
incurred in connection with the transactions contemplated by this Agreement.



        7.06.

Successors and Assigns; Third Party Rights. This Agreement will be binding upon
and inure to the benefit of the Parties and their respective successors and
assigns; provided, however, that neither Party may assign such Party's interest
in this Agreement until such Party's assignee agrees in writing to be bound by
the terms and conditions of this Agreement. Nothing herein is intended to, nor
will it, create any rights in any person or entity other than the Parties and
their respective successors and assigns; provided, however, that the Parties
acknowledge and agree that the Indemnified Parties are third-party beneficiaries
pursuant to the terms of Section 4.02(a).



        7.07.

Governing Law. This Agreement will be governed by, and construed in accordance
with, the internal laws of the State of New York, and without giving effect to
choice of laws provisions.



        7.08.

Public Announcements. In addition to the press release contemplated by Section
4.01(g), the Company will also issue a press release or other public
announcement relating to the consummation of the transactions contemplated by
this Agreement promptly after the Closing, provided that prior to issuance, such
release or announcement will have been approved by the Purchaser, which approval
will not be unreasonably withheld.



        7.09.

Headings. Article, section and subsection headings in this Agreement are
included herein for convenience of reference only and will not constitute a part
of this Agreement for any other purpose.



        7.10.

Counterparts; Facsimile Signature. This Agreement may be executed in one or more
counterparts, each of which will be deemed an original and all of which together
will constitute one and the same instrument. Any Party may execute this
Agreement by facsimile signature and the other Party will be entitled to rely on
such facsimile signature as conclusive evidence that this Agreement has been
duly executed by such Party. Any Party executing this Agreement by facsimile
signature will immediately forward to the other Party an original signature page
by overnight mail.



        7.11.

Further Assurances. From and after the date of this Agreement, upon the request
of a Party the other Party will execute and deliver such instruments, documents
and other writings as may be reasonably necessary or desirable to confirm and
carry out and to effectuate



-24-



fully the intent and purposes of this Agreement and the transactions
contemplated by this Agreement.

        7.12.

Severability; Voidability.



                (a)    

If any one or more of the provisions contained in this Agreement or in the
Certificate of Designations attached hereto as Exhibit B are, for any reason,
held to be invalid, illegal or unenforceable in any respect, then to the maximum
extent permitted by law, such invalidity, illegality or unenforceability will
not affect any other provision of this Agreement or the Certificate of
Designations (as the case may be), and each such other provision will remain in
full force and effect, provided, however, that if it is clear from the other
provisions of this Agreement, including the premises, that a Party would not
have entered into this Agreement in the absence of such severed provision(s),
then this Agreement will be voidable at the option of such Party by giving
written notice to the other Party within 10 calendar days of such holding.



                (b)    

If the issuance of the Purchased Common Stock, Purchased Preferred Stock and/or
Conversion Shares contemplated by this Agreement is, for any reason, held to be
invalid, illegal or voidable in any respect, then this Agreement will be
voidable at the option of the Purchaser by giving written notice to the Company
within 10 calendar days of such holding.



        7.13.

Transfer of Purchased Shares to Debra D. Bowers. The Parties hereby acknowledge
and agree that Purchaser may, on or subsequent to the Closing Date, transfer all
or part of the Purchased Preferred Stock, Purchased Common Stock and/or
Conversion Shares to Debra D. Bowers or a trust, entity or other arrangement
with respect to which Debra D. Bowers exercises voting power; provided, however,
that such transfer shall not be valid unless such transferee agrees in writing
to vote such shares in favor of the reelection of Messrs. Semmelhack and Morgan
pursuant to the terms of Section 4.02(a)(i) hereof.



[SIGNATURE PAGE FOLLOWS]

-25-

        IN WITNESS WHEREOF

, the Parties have executed this Stock Purchase Agreement as of the date first
above written.

 

  BARRISTER GLOBAL SERVICES NETWORK, INC.    

By:

    Henry P. Semmelhack, Chairman of the Board                   JOHN S. BOWERS,
III      